Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 25 May 1804
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dearest.
Quincy 25. May 1804

I should have answered your kind letter of the 13th. a day or two sooner, but for company which has fallen in, and call’d me away just at the time I devoted to the purpose of writing—Mr: & Mrs: Greenleaf of Cambridge, Charlotte Welsh, and her brother William, who has just returned from India, and Mr: Isaac Smith, and his Sister, who are here at this time—And yesterday, a tea-party of fifteen or twenty Ladies—All this enlivens Solitude, but will not compensate me for the deprivation even of that imperfect substitute for your company, which I find in writing to you.
I know not whether it will be possible here to procure Madame de Staal’s book; if we can I shall certainly read it, as will doubtless my mother—I shall take not a little satisfaction in reading it, were it only for the continual remembrance as I go along that you have been reading the same pages—As to Madame de Staal’s opinions upon the subject of divorce, and the marriage vow, they are such as might be expected from her history and her character—After having sacrificed all decency as well as all Virtue in her own conduct, it is natural enough to find her torturing her ingenuity to give Infamy itself a wash of plausibility—It is one of the wise discoveries of the french Revolutionists that the marriage vow is absurd, because it promises love for life; which say they is promising what is not within our own power—I remember that when the great regenerating French National Convention pass’d their Law, to make divorce just as easy as marriage, this was the decisive and triumphant argument with them—Yet the very same men, who could not promise to love any thing for life, unanimously took within a week afterwards an Oath of eternal hatred to Monarchy—They could vow to hate, but not to Love—Their objection however is not true—Honest and virtuous minds can promise to Love for Life, and can perform the promise—Thousands and thousands of examples prove it—But when the heart has long been wallowing in the kennels of corruption, it infects the understanding and prevails upon it to make Common Cause.
I have been amusing my leisure with the writings of a french-woman of another age, and a different character—I mean with the letters of Madame de Sevigné; of which I had read some volumes heretofore—She lived at a time when the morals of high life, at the Court of France, were not very rigorous, but her own conduct was always exemplary—Her letters are full of wit, and playfulness, but they are at the same time replete with honourable sentiments; with pleasing description, with characters sketch’d at a glance; with infinite variety of anecdotes, made to entertain by the manner in which they are told; even when of the most inconsiderable nature in themselves—
I am very glad you have got over the task of weaning your infant; and believe you could not have had a better time for it—I suppose that by this time you are almost at Midsummer in Washington; and have strawberries and pease in abundance—The season here has advanced very rapidly, since the Spring opened—The blossoms are just dropping from the Apple-trees—The lilacs in our front-yard are in full blow.
I am my dearest Louisa, whatever Madame de Staal, or the french haters may say, for life, most affectionately yours,
John Quincy Adams.